 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


 KRISTINE ARUTYUNYAN,

                                    Plaintiff,                   MEMORANDUM & ORDER
                           V.                                    I7-CV-5009(AMD)
                                                                                        FILFD
 CINDY FIELDS,REBECCA BARKER,KAREN                                                   ,n clerks c^-ice
 BOOKER,ROBERTA ELI, DOUGLAS CHINI,                                             US district court e d n y.

                                                                                ✩ NOV 02 2018             ^
                                    Defendants.
                                                                                BROOKLYN OFFICE

 ANN M.DONNELLY,United States District Judge:

         On October 24,2018,the pro se plaintiff, Kristine Arutyunyan, submitted a filing that she

 claims is as a third amended complaint. (ECF No. 17.) Although the plaintiff notes that she

"consider[s] this note as an Amended Complaint #3," the filing does not include any factual

 allegations.{Id at 7.)' Instead, it simply asks the court to review the facts "mentioned throughout

 the filing period ofthe lawsuit," including the first and second amended complaints and "legal

 notes and attachments."(Id.) For the reasons set forth below,the plaintiff's request to proceed in

forma pauperis is granted, and I interpret her most recent filing as a motion for reconsideration.

 The motion is denied.


                                              BACKGROUND

         On August 22, 2017,the plaintiff initiated this action against the Federal Bureau of

Investigations, alleging that she has been under "24/7 surveillance and watch" by the FBI since

 her arrival to the United States from Russia in October of2007. (ECF No. I at 5.) On October

 IS, 2017,1 dismissed the complaint for lack of subject matter jurisdiction and as frivolous




'All referenced page numbers correspond to those generated by the Court's Electronic Court Filing system, and not
the document's internal pagination.

                                                        I
pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). (ECF No. 5.) The plaintiff appealed the dismissal of

her complaint. (ECF No. 7.)^ On May 22,2018,the United States Court of Appeals for the

Second Circuit vacated the October 2017 dismissal, and remanded the action to "permit [the

plaintiff] to amend her complaint to name specific defendants to plead a claim under Bivens v.

Six Unknown Agents ofFederal Bureau ofNarcotics,403 U.S. 388, 397(1971)." (ECF No. 10

at 1.)

         After the Second Circuit's mandate, on June 13, 2018,1 granted the plaintiff thirty days

to file a second amended complaint to name proper defendants. (ECF No. 11.) The plaintiff

filed a second amended complaint on August 9,2018 naming four private citizens as defendants:

Cindy Fields(Loyalty Alliance), Rebecca Barker (financial consultant at AXA Advisors), Karen

Booker(President ofthe Bebe Group), and Douglas Chini(a lawyer). (ECF No. 13 at 2-4.) She

also described in greater detail the problems she has faced since her arrival in the United States.

She had several disagreements with her employers and felt that "[she] was being misinformed

about everything," which she blames on the FBI. {Id. at 6.) She accused the FBI of"unwarranted

searches ofthe room that [she] occupied in West Point"{id. at 8), removing information about

her immigration status from Homeland Security databases {id. at 9), and causing Bellevue

Hospital to withhold "the exact reasons and diagnosis" for her health problems {id.). The plaintiff

claimed that this Court had jurisdiction because "federal civil rights statu[t]es," the "privacy act,"

and her "civil liberties" have been violated. {Id. at 2-A.)

         On August 17,2018,1 dismissed the second amended complaint for failure to state a

claim because she did not name any federal officials who could be held liable under Bivens and



^ While her appeal was pending, the plaintiff filed an amended complaint on May 4,2018. (ECF No. 9.) In the
plaintiffs 102-page amended complaint, she named four private individual defendants (id. at 3-4), whom she labels
"agents" and describes feelings of being "watched" and that individuals around her had private information about
her(see id. at 7-9).
did not identify constitutional rights that were violated. (ECF No. 14.) In that Order, I directed

the plaintiff to file an amended complaint naming individual federal officials, specifying the

violations of constitutional rights, and alleging facts to support her claims. {Id. at 6-7.) On

August 27,2018,the plaintifffiled a letter seeking to bring to the Court's attention "proof[] and

evidence[] of unlawful and fraudulent actions" that she has identified in her previous filings.

(ECF No. 15.) She explained that she could not recall each instance of alleged "unlawful

interviews and unofficial questionings done by FBI agents," and questioned this Court's "neutral

position." {Id.) On September 19, 2018,1 issued an order acknowledging receipt ofthe

plaintiffs letter and extended the deadline to file an amended complaint to October 22, 2018.

         On October 24,2018,^ two days after the deadline for filing, the Court received the

plaintiffs third amended complaint, which names the same defendants as the second amended

complaint. It includes no factual allegations, and refers the Court to the first and second amended

complaints.(ECF No. 17 at 1^,)The filing—which includes only two substantive pages—lays

out the procedural history ofthe action and seeks "immediate consideration of[this] lawsuit" and

review ofthe filings to date. {Id. at 7.) The plaintiff also advises that she has sent the filing to the

United States Department of Justice so that it can "supervise" this case. {Id.) The purported third

amended complaint is untimely, does not cure the deficiencies discussed in the Court's August

17,2018 Order, and includes no factual allegations.

         Because a pro se litigant's papers should be interpreted "to raise the strongest arguments

that they suggest," McPherson v. Coombe, 174 F.3d 276,280(2d Cir. 1999)(quotation marks

and citation omitted), I interpret the plaintiffs request that I review her prior filings as a motion

for reconsideration ofthe August 17, 2018 Order. See Fischer v. Talco Trucking, Inc., No.07-


^ Although the plaintiffsigned the filing on October 22,2018, it was not mailed until October 23,2018, and the
Court did not receive it until October 24, 2018.
CV-4564,2010 WL 409104, at *1 (E.D.N.Y. Jan. 27, 2010)(interpreting a pro se plaintiffs

motion to "restore the calendar" as a motion for reconsideration); Sher v. Bonocci, No. 13-CV-

6168, 2017 WL 6397715, at *1 (W.D.N.Y. Dec. 15,2017)(interpreting a pro se plaintiffs letter

as a motion for reconsideration).

                                          DISCUSSION


        Under Local Civil Rule 6.3, the decision to grant or deny a motion for reconsideration "is

within the sound discretion ofthe district court...and is an extraordinary remedy to be

employed sparingly in the interests offinality and conservation of scarce judicial resources."

Hernandez v. Doe,No. 16-CV-2375,2016 WL 7391989, at *2(E.D.N.Y. Dec. 21, 2016)

(citing Mangino v. Inc. Vill. ofPatchogue,814 F. Supp. 2d 242,247(E.D.N.Y. 2011)).

Generally, a motion for reconsideration will be "denied unless the moving party can point

to controlling decisions or data that the court overlooked—^matters, in other words, that might

reasonably be expected to alter the conclusion reached by the court." Shrader v. CSX Transp.,

Inc., 70 F.3d 255,257(2d Cir. 1995). A motion for reconsideration is "not a vehicle for

relitigating old issues, presenting the case under new theories, securing a rehearing on the merits,

or otherwise taking a 'second bite at the apple.'" Analytical Surveys, Inc. v. Tonga Partners,

L.P.,684 F.3d 36,52(2d Cir. 2012)(citation omitted).

       Federal Rule of Civil Procedure 60(b)(6) allows a court to relieve a party from final

judgment for "any other reason that justifies relief not already mentioned in Rule 60(b)(1)

through{5). "[T]he standard for granting Fed. R. Civ. P. 60(b)(6) motions is strict, and requires

[the moving party] to demonstrate 'extraordinary circumstances' to justify relief." King v.

People ofthe State ofNew York, No. 1 l-CV-3810,2016 WL 1056566, at *2(E.D.N.Y. Mar. 16,

2016)(quoting Gonzalez v. Crosby,545 U.S. 524,535 (2005)). "A motion for reconsideration
should be granted only when the [party] identifies an intervening change of controlling law, the

availability of new evidence, or the need to correct a clear error or prevent manifest injustice."

Kolel Beth Yechiel Mechil ofTartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104(2d Cir.

2013)(citation and internal quotation marks omitted).

       The plaintiff does not identify the specific facts or arguments that she wants me to review

and instead asks that I review the facts "mentioned through[h]out the filing period of the

lawsuit," including prior complaints, and "legal notes and attachments."(ECF No. 17 at 7.)I

have reviewed the plaintiffs prior submissions; the plaintiff has not identified any intervening

law, new evidence, or the need to prevent manifest injustice. 1 find no reason to reconsider my

earlier decision, and deny the plaintiffs motion.




SO ORDERED.
                                                         s/Ann M. Donnelly


                                                      Ann M. Donnelly
                                                      United States District Judge


Dated: Brooklyn, New York
       November 2, 2018
